Citation Nr: 0306209	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected cervical spine disability, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia and post-traumatic arthritis of the 
right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected left knee chondromalacia and post-traumatic 
arthritis, currently evaluated as 20 percent disabling and 10 
percent disabling, respectively.  

4.  Entitlement to an increased rating for the service-
connected pelvic fracture residuals with left sacroiliac 
joint arthritis, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for the service-
connected pelvic fracture residuals with right sacroiliac 
joint arthritis, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the RO 
that denied an increased rating, higher than 20 percent, for 
the service-connected cervical spine disability and 
entitlement to total compensation rating based on individual 
unemployability .  

The RO assigned separate 20 percent ratings for the service-
connected knee and hip disabilities, effective on May 23, 
1996.  

This case came to the Board in October 1999 when it was 
remanded to the RO for additional development of the record.  

The RO then assigned a separate 10 percent rating for the 
service-connected post-traumatic osteoarthritis of the left 
knee, effective on April 9, 2001 and granted a total 
compensation rating based on individual unemployability in 
February 2002.  This was effective on May 23, 1996.  

Therefore, the issue of a total compensation rating based on 
individual unemployability is no longer on appeal before the 
Board.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The service-connected cervical spine disability is shown 
to be productive of a level of disablement that more nearly 
approximates that of severe functional limitation due to 
pain.  

3.  The veteran is not shown to suffer from more than 
moderate instability or impairment of either knee due to 
service-connected chondromalacia.  

4.  The veteran is shown to have a noncompensable functional 
loss due to pain of the right knee from his service-connected 
arthritis.  

5.  The veteran is not shown to have actually impaired motion 
or functional loss due to pain of the left knee with 
restriction to more than 45 degrees of flexion or 10 degrees 
of extension from his service-connected arthritis.  

6.  The veteran is not shown to suffer from more than 
moderate impairment or disablement of either hip due to the 
service-connected pelvic fracture residuals.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, 
but not more, for the service-connected cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5286, 5287, 5290 (2002).  

2.  The criteria for the assignment of an increased rating 
higher than 20 percent for the service-connected left knee 
chondromalacia manifested by instability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5257, 5259, 5260, 6261 
(2002).  

3.  The criteria for the assignment of an increased rating 
higher than 10 percent, but for the service-connected left 
knee disability manifested by post-traumatic osteoarthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  

4.  The criteria for the assignment of an increased rating 
higher than 20 percent for the service-connected right knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5257, 5260, 5261, 5262 (2002).  

5.  The criteria for the assignment of a separate rating of 
10 percent, but not higher, for the service-connected right 
knee disability manifested by post-traumatic osteoarthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  

6.  The criteria for the assignment of an increased rating 
higher than 20 percent for the service-connected pelvic 
fracture residuals with right sacroiliac joint arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5255 
(2002).  

7.  The criteria for the assignment of an increased rating 
higher than 20 percent for the service-connected pelvic 
fracture residuals with left sacroiliac joint arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5255 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

In February 1997, the veteran underwent a VA examination and 
reported complaints of having pain, a stiff neck and back, 
and stiff joints throughout his body.  He also stated that 
his knees pop, crack, swell, and became stiff.  

An examination of the veteran's neck revealed that he was 
able to touch his chin to his chest when looking down, but 
when asked to bend his neck forward, the veteran stiffened 
and was unable to bend his neck more than 20 degrees.  

The veteran was able to move his neck back to a neutral 
position, but was unable to move his neck back any further.  
His lateral movement was to 15 degrees, bilaterally.  His 
rotation was almost 10 degrees when asked, but the examiner 
stated that the veteran could rotate his neck to 45 degrees 
on his own.  The veteran also exhibited tenderness in the 
paravertebral muscle area at the C4-5 level.  

As to the veteran's knees, the examiner noted crepitus with 
flexion and extension.  The left knee flexed to 115 degrees 
and the right to 112 degrees.  When attempting to move the 
patella, the veteran's lower extremities stiffened severely 
and the patella did not move at all.  

The VA examiner further noted tenderness in the upper portion 
of the sacroiliac joints bilaterally and movement of the hips 
was quite limited, right worse than left.  The veteran also 
complained of having severe pain upon attempting to rotate 
the hips.  

After performing various x-ray studies, the examiner 
diagnosed the veteran as having residuals of a fractured 
odontoid process and degenerative arthritis of the cervical 
spine, a history of a pelvic separation, superior patella 
spurs bilaterally, and chondromalacia and degenerative 
arthritis of the right and left knees.  

During the September 1997 hearing at the RO, the veteran 
testified that he experienced sharp neck pain going down to 
the shoulders and arms, hip soreness when he walked and that, 
as a result of the hip disabilities, he lost his balance.  He 
further stated that he suffered from weakness in the hips, 
cramps in his hamstrings, and that his right hip was lower 
than the left hip.  

Finally, the veteran testified that his knees were constantly 
swollen and experienced snapping and popping.  At the time of 
the examination, the veteran worse knees braces.  

In April 2000, the veteran underwent a contract VA 
examination.  He voiced complaints of having neck pain and 
bilateral knee edema and instability.  The veteran's gait was 
stable, but tentative in that he made short steps with both 
legs and walked stiffly.  When he stood, he had moderate 
bilateral genu varus.  

An examination of the veteran's cervical spine revealed that 
his range of motion was to be 65 degrees of flexion, 10 
degrees of extension with pain, 40 degrees of right and 
lateral flexion and 20 degrees of right and left rotation 
with pain.  The examiner reported that there was pain, but no 
fatigue, weakness, lack of endurance, swelling, deformity or 
atrophy.  Spurling test and vertex compression were negative 
and the iliac crests were not level.  Lasegue, Naffzinger, 
Patrick, and Laguerre tests were also negative.  

The range of motion in the veteran's hips was that of 90 
degrees of flexion with pain, 10 degrees of extension with 
pain, 30 degrees of abduction with pain, 30 degrees of 
adduction, 40 degrees of internal rotation, and 60 degrees of 
external rotation.  The examiner noted that there was pain, 
but no fatigue, weakness, lack of endurance, swelling, 
deformity or atrophy.  His abdominal and central nervous 
system were normal.  

An examination of the knees showed normal range of motion 
with 140 degrees of flexion and zero degrees of extension.  
There was no pain, fatigue, weakness, lack of endurance, 
deformity or atrophy.  Lachman and the anterior and posterior 
Drawer signs were negative.  Rotation of the tibia on the 
femur was preserved, but there was mild tricompartment 
crepitus, worse on the medial side with no effusion.  There 
was no Homan sign, ulcers or pitting edema in the lower 
extremities.  

X-ray studies of the right knee revealed 3-millimeter joint 
space on the medial joint space, and x-ray studies of the 
left knee showed a 2-millimeter joint space.  There were 
degenerative changes and spurring, worse on the left knee 
mainly in the patellofemoral joint area with obvious 
patellofemoral irregularities consistent with chondromalacia.  

X-ray studies of the hips demonstrated a diaphysis of the 
pubis without myositis ossificans changes and a proximal 
migration of the right hemi-pelvis, which seemed to be a bony 
ankylosis of the right sacroiliac joint and degenerative 
changes on the left sacroiliac joint.  The hip joint showed 
the joint spaces were preserved even though there was 
evidence of degenerative changes.  

Finally, x-rays of the cervical spine revealed marked 
degenerative changes with foramina compromise and a reversal 
of the normal cervical lordosis at the C3-C4 level.  

The VA examiner diagnosed the veteran as having 
osteoarthritis of the knees with chondromalacia, a healed 
fracture of the right hemipelvis with proximal migration of 
the right hemi-pelvis with degenerative change, and cervical 
spondylosis with degenerative changes.  The examiner 
concluded that the veteran was able to perform a sedentary 
job, but was unable to walk long distances, climb, crawl, 
lift, bend or squat.  

Finally, VA treatment records, dated from 1996 to 2002, 
collectively show treatment for the service-connected knee, 
hip and cervical spine disabilities, to include pain, 
stiffness and swelling.  

Specifically, in May 1996, the examiner diagnosed the veteran 
as having severe degenerative arthritis in the spine, 
including S1 involvement.  In June 1996, the veteran had 
complaints of having bilateral hip pain that sometimes 
limited him to only walking a few yards.  

X-ray studies taken in March 1996 revealed prior trauma with 
symphysis pubis and abnormal right sacroiliac joint, but the 
hips were noted to be normal.  Likewise, in March 1997, the 
veteran had complaints of having hip and knee pain that 
caused him to lose his balance and fall and, in September of 
that same year, the veteran reported having considerable knee 
pain with noted swelling.  

Furthermore, in December 1998, x-ray studies of the cervical 
spine revealed diffuse degenerative changes and evidence of 
rotary component at the C3-C4 level.  An examination in May 
2000 revealed limited range of motion in the neck and back 
with discomfort over the L5-S1 sacroiliac joints.  

The examiner further noted that he experienced tenderness in 
the hips and had limited range of motion.  In July 2000, the 
veteran exhibited moderate tenderness in the sacroiliac 
joints.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the August 1997 Statement of the 
Case and October 1997, November 2000, February 2002, and May 
2002 Supplemental Statements of the Case, as well as the May 
2001 letters, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

Furthermore, the Board remanded this case in October 1999 for 
further development, to include obtaining treatment records 
and to schedule the veteran for further examination.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to increased 
ratings, higher than 20 percent, for the service-connected 
hip, knee and cervical spine disabilities.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

Regarding the veteran's service-connected musculoskeletal 
disabilities, the Board also notes that functional loss, 
which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40 
(2002); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

Furthermore, traumatic arthritis will be rated as 
degenerative arthritis.  38 C.F.R.4.71a, Diagnostic Code 
5003.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  



Cervical spine disability

The veteran is currently rated as 20 percent disabling under 
Diagnostic Code 5290.  Pursuant to Diagnostic Code 5290, a 20 
percent rating is warranted for moderate limitation of motion 
of the cervical spine and a 30 percent rating is warranted 
for severe limitation of motion.  38 C.F.R. § 4.72 (2002).  

Likewise, a 30 percent rating is also warranted when there is 
favorable ankylosis of the cervical spine and 40 percent when 
the ankylosis is unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2002).  

Furthermore, a 60 percent rating is assigned when there is 
complete ankylosis of the spine in a favorable angle and 100 
percent when fixed in an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002).  

After carefully reviewing the evidence, the Board concludes 
that the veteran's cervical spine disability picture more 
nearly approximates the criteria required for a 30 percent 
rating pursuant to Diagnostic Code 5290.  

In this regard, while the veteran was able to flex his neck 
to 65 degrees during the most recent VA examination, the 
veteran was limited to 10 degrees extension and 20 degrees 
bilateral rotation.  Likewise, with such limited motions, the 
veteran also experienced pain.  

During the February 1997 VA examination, when asked to bend 
his neck forward, the veteran stiffened and was unable to 
bend his neck more than 20 degrees and, even though he was 
able to move his neck back to a neutral position, he was 
unable to move his neck back any further.  Furthermore, 
various VA treatment records noted cervical spine pain, 
stiffness and limited motion.  

The Board finds, however, that the veteran is not entitled to 
a rating higher than 30 percent as the evidence does not 
demonstrate that he suffers from favorable or unfavorable 
ankylosis of the cervical spine pursuant to Diagnostic Codes 
5286 and 5287.  

Therefore, taking into consideration the veteran's complaints 
of pain with limitation of motion, the Board feels that the 
veteran is more appropriately compensated by a 30 percent 
rating for severe functional limitation of the cervical 
spine.  


Right and left knee disabilities

The veteran is currently assigned 20 percent ratings for his 
service-connected right and left knee disabilities under 
Diagnostic Code 5257.  

Likewise, as stated hereinabove, in February 2002, the RO 
assigned a separate 10 percent rating for post-traumatic 
osteoarthritis of the left knee associated with 
chondromalacia and arthritis of the left knee pursuant to 
Diagnostic Code 5003.  

Pursuant to Diagnostic Code 5257, a 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  In order to obtain a 30 percent rating, the 
veteran must exhibit severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2002).  

Applicable regulation also provides that the veteran's knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

The rating schedule further provides that extension limited 
to 5 degrees warrants a noncompensable rating, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, and 
extension limited to 20 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II (2002).  

The Board also notes that, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2002).  

The Board notes, however, that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain the separate rating.  If the 
veteran did not at least meet the criteria for a no percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997. 

In a later opinion, the General Counsel noted that even if 
the claimant technically has full range of motion but motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.  

After carefully analyzing the medical evidence, the Board 
concludes that a rating higher than the currently assigned 20 
percent is not warranted for the service-connected 
chondromalacia of either knee.  

With respect to Diagnostic Code 5257, the evidence does not 
show that he suffers from severe recurrent subluxation or 
lateral instability.  Although the veteran had complaints 
that he often looses balance as a result of his knee 
disabilities and wears knee braces, the most recent VA 
examination reported that the veteran suffered from no 
instability to valgus and varus or rotary stresses.  
Likewise, Lachman and the anterior and posterior drawer signs 
were negative.  

Additionally, the evidence does not show that the veteran 
suffers from a limitation of motion or functional limitation 
due to pain that warrants a higher rating under Diagnostic 
Codes 5260 or 5261.  Although the veteran's range of motion 
was limited during the July 1997 VA examination, the left 
knee flexed to 115 degrees and the right knee flexed to 112 
degrees.  

Moreover, during the most recent VA examination, the veteran 
exhibited normal range of motion in both knees with zero 
degrees extension and 140 degrees flexion.  In order for the 
veteran to receive higher ratings for limitation of motion, 
he must be limited to 15 degrees flexion or 20 degrees 
extension.  The evidence simply does not show this level of 
impairment.  

Therefore, since the preponderance of the evidence does show 
a greater level of disablement due to the service-connected 
chondromalacia of each knee, these claims for increase must 
be denied.  

However, the Board finds that a separate 10 percent rating 
for post-traumatic arthritis of the right knee is assignable 
in this case.  

Although the veteran had relative normal motion during the 
April 2000 VA examination, his right knee range of motion was 
limited to 112 degrees flexion.  

Furthermore, the Board has considered the effect of pain in 
rating the veteran's service-connected arthritis.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that the 
complaints of pain are reflective of a disability picture 
that supports the assignment of an initial 10 percent rating 
for the service-connected arthritis of the right knee based 
on a noncompensable functional limitation due to pain.  

In conclusion, the Board finds that the evidence supports the 
assignment of a 10 percent rating, but not higher, is for 
application for the service-connected arthritis of the right 
knee.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  


Bilateral pelvic fracture residuals with sacroiliac joint 
arthritis

The veteran finally contends that he is entitled to increased 
ratings for his service-connected bilateral hip and pelvic 
disabilities, currently evaluated as 20 percent disabling 
under Diagnostic Code 5255.  

Pursuant to Diagnostic Code 5255, a 20 percent rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is assigned for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is warranted for a fracture of the femur with a false 
joint.  

Likewise, a 60 percent rating is warranted for nonunion of 
the femur without loose motion and weightbearing preserved 
with the aid of a brace.  Finally, an 80 percent rating is 
assigned for nonunion of the femur with loose motion (spiral 
or oblique fracture.)  38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2002).  

Applicable regulation also provides that an 80 percent rating 
is warranted for a flail hip joint under Diagnostic Code 
5254.  Id.  Furthermore, a 30 percent rating is assigned for 
limitation of thigh flexion to 20 degrees and a 40 percent 
rating is assigned for limitation to 10 degrees pursuant to 
Diagnostic Code 5252.  Id.  

Finally, a 60 percent rating is warranted when there is 
favorable ankylosis of the hip, a 70 percent rating is 
warranted for intermediate ankylosis of the hip, and a 90 
percent rating is assigned for unfavorable ankylosis of the 
hip under Diagnostic Code 5250.  Id.  

After reviewing the medical evidence, the Board finds that 
the evidence does not support the assignment of a rating 
higher than 20 percent for the service-connected pelvic 
fracture residuals with sacroiliac joint arthritis of either 
hip.  

In this regard, the evidence does not demonstrate that the 
veteran exhibits marked hip disability.  Although the veteran 
does suffer from some pain and impaired motion of each hip, 
the level of demonstrated pain and related functional loss is 
not reflective of more than moderate disablement.  Likewise, 
the April 2000 VA examiner found no evidence of fatigue, 
weakness, lack of endurance, swelling, deformity or atrophy 
in the veteran's knee or hips.  Furthermore, the evidence 
does not show that the veteran's disabilities manifest 
nonunion of the femur, flair hip joints, ankylosis, or that 
he is severely limited in motion to warrant a higher rating 
under Diagnostic Codes 5255, 5254, 5250 or 5252.  

Finally, the Board notes that, even though the veteran has 
been diagnosed with arthritis associated with his service-
connected hip and pelvic disabilities, the veteran is not 
entitled to a separate rating pursuant to the arthritis 
codes.  In order to get a separate rating for arthritis, the 
veteran must be rated under a Diagnostic Code that does not 
contemplate impairment of motion.  

The Board notes that the veteran is currently assigned a 20 
percent rating under Diagnostic Code 5255, which takes into 
consideration limitation of motion as part of the overall 
severity of the disability.  

Therefore, the Board concludes that, since the preponderance 
of the evidence does not show a higher level of disablement, 
the veteran's claims in this regard must be denied.  



ORDER

An increased rating of 30 percent for the service-connected 
cervical spine disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating for the service-connected right knee 
chondromalacia is denied.  

A separate 10 percent rating for the service-connected right 
knee disability manifested by arthritis is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An increased rating for the service-connected left knee 
chondromalacia and post-traumatic arthritis is denied.  

An increased rating for the service-connected pelvic fracture 
residuals with right sacroiliac joint osteoarthritis is 
denied.  

An increased rating for the service-connected pelvic fracture 
residuals with left sacroiliac joint arthritis is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

